 

Exhibit 10.2

 

FIRST Amendment

 

to

 

EXCHANGE AGREEMENT

 

This First Amendment to Exchange Agreement (this “Amendment”) is made and
entered into as of July 21, 2015, by and among ZAIS Group Parent, LLC, a
Delaware limited liability company (the “Company”), ZAIS Group Holdings, Inc., a
Delaware corporation (“Holdings”), R. Bruce Cameron (“Cameron”), in his capacity
as the Required Independent Director under the Second Amended and Restated
Limited Liability Company Agreement of the Company, dated as of March 17, 2015
(as amended, the “LLC Agreement”), and Christian Zugel (“Zugel”), in his
capacity as the Founder Member Representative under the LLC Agreement.
Capitalized terms used in this Amendment but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below).

 

WHEREAS, the Company, Holdings, the Company Unitholders and Zugel, as trustee of
the ZGH Class B Voting Trust, are parties to that certain Exchange Agreement,
dated as of March 17, 2015 (as amended, the “Agreement”); and

 

WHEREAS, pursuant to Section 4.13 of the Agreement, the Company, Holdings,
Cameron (as the Required Independent Director (as defined in the LLC Agreement))
and Zugel (as the Founder Member Representative (as defined in the LLC
Agreement)) now desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Agreement and this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.Amendments.

 

(a)          Section 1.1 of the Agreement is hereby amended by replacing the
defined term “Founder Member Ownership Percentage” in its entirety with the
following:

 

““Founder Member Ownership Percentage” means, as of any time, the percentage
ownership of the Founder Members of outstanding Class A Common Stock of the
Corporation, (i) treating as outstanding for such purpose both Class A Common
Stock actually outstanding at such time and, on an as-if-exchanged basis, any
Class A Common Stock of the Corporation at any time potentially issuable to the
Founder Members through an exchange or conversion of Units for shares of Class A
Common Stock, based on the number of Units owned as of such time by the Founder
Members (but otherwise taking into account only shares of Class A Common Stock
of the Corporation actually then outstanding), and (ii) excluding, for purposes
of such determination, any Class A Common Stock (A) issued as compensation to
employees of, or other service providers to, the Company or its Affiliates,
including directors of the Corporation, other than Founder Members (or acquired
by any such Person via an exchange or conversion of Units into Class A Common
Stock) or (B) issued to any Person as consideration in connection with an
acquisition of any business (whether taking the form of an asset acquisition or
an acquisition of stock or other equity interests of a third party) or other
assets by or on behalf of, or for contribution to, the Company or any Subsidiary
of the Company (or acquired by any such Person via an exchange or conversion of
Units into Class A Common Stock).”



 

 

 

  

(b)          Section 1.1 of the Agreement is hereby amended by adding the
following defined term in the proper alphabetical order:

 

““Registration Rights Agreement” has the meaning set forth in the LLC
Agreement.”

 

(c)          Section 2.1(g) of the Agreement is hereby amended by inserting the
text “(for example, a reduction from 19 percent to 12 percent would constitute a
reduction of seven percentage points)” immediately after the text “(ii) for each
subsequent transfer or reduction in ownership, the reduction in the Founder
Member Ownership Percentage due to such transfer or reduction in ownership”.

 

(d)          Section 4.3 of the Agreement is hereby amended by replacing the
text “constitutes” in its entirety with the following: “, together with the
Investment Agreement, the LLC Agreement, the Tax Receivable Agreement and the
Registration Rights Agreement, constitute”.

 

(e)          Exhibit A of the Agreement is hereby amended by:

 

(i)          replacing the text “(iii) the Company Units subject to this
Election of Exchange are being transferred to the Company free and clear of any
pledge, lien, security interest, encumbrance, equities or claim;” in its
entirety with the following: “(iii) the Company Units subject to this Election
of Exchange are being transferred to the Corporation or Company, as applicable,
free and clear of any pledge, lien, security interest, encumbrance, equities or
claim;”; and

 

(ii)         replacing the text “to be obtained by the undersigned for the
transfer of such Company Units to the Company” in its entirety with the
following: “to be obtained by the undersigned for the transfer of such Company
Units to the Corporation or Company, as applicable”.

 

2.          No Other Modifications. Except as specifically provided in this
Amendment, the Agreement shall remain in full force and effect without any other
amendments or modifications.

 

3.          Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or other electronic means), each of which
shall be deemed to constitute an original, but all of which together shall be
deemed to constitute one and the same instrument.

 

- 2 -

 

  

4.          Governing Law. This Amendment will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to any conflicts of laws provisions.

 

[Signature pages follow]

 

- 3 -

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  ZAIS GROUP PARENT, LLC         By: /s/ Michael F. Szymanski     Name: Michael
F. Szymanski     Title: Chief Executive Officer       ZAIS GROUP HOLDINGS, INC.
        By: /s/ Michael F. Szymanski     Name: Michael F. Szymanski     Title:
Chief Executive Officer         /s/ Christian Zugel   Christian Zugel, in his
capacity as the Founder Member Representative       /s/ R. Bruce Cameron   R.
Bruce Cameron, in his capacity as the Required Independent Director

 

[Signature Page to First Amendment to Exchange Agreement]

 

 

 

